Grant, J.
(dissenting). In 1876, complainant purchased from his father certain land, a part of which is involved in this suit. The purchase price was $3,200, and he executed to his father a mortgage for $2,200 to secure the unpaid purchase price. The father died testate, devising to complainant this mortgage, charged with the payment of a legacy of $400 to his daughter, Mrs. Bursons, a sister of complainant, his just debts and funeral expenses, and the erection of a gravestone. Defendant was appointed executor of the will. Defendant commenced a foreclosure of this mortgage by advertisement, and complainant filed the bill in this cause to restrain the foreclosure proceedings, upon the ground that he had paid the debts, funeral expenses, the legacy to his sister, and had erected a suitable gravestone or monument. There were no debts to pay, and it is conceded that complainant paid the funeral expenses and erected the monument; but it is denied that he paid .the legacy to his sister.
Mrs. Bursons’ husband was indebted to defendant in the sum of $457, borrowed money. It was arranged between complainant, defendant, Mrs. Bursons, and her husband that the $400 bequeathed to Mrs. Bursons. might be applied on the debt due from Mr. Bursons to defendant, *367and that complainant would pay the amount of the legacy to defendant. The arrangement was carried out, and defendant credited Mr. Bursons with the $400, and took a receipt from Mrs. Bursons, acknowledging the receipt of the legacy. The receipt read as follows:
“Received of John Woodworth, executor of the estate of Abraham De Ooo, deceased, the sum of $400, being payment in full of my legacy in said will, and as heir at law of said deceased.”
Thereupon complainant gave his note to defendant for $420, which included the amount of the legacy, and $20 which complainant owed defendant. The note was due one year from date. Complainant did not pay the note when it became due, whereupon defendant returned the note to him, and commenced the foreclosure proceeding.
Complainant has no equities. He has not paid the legacy, ■or any part thereof. The executor paid it for him, and under an agreement with him. He has not come into court with clean hands. He has not complied with the rule-that “he who asks equity must do equity.” Under the arrangement, defendant succeeded to the rights of Mrs. Bursons, and had the same right to foreclose the mortgage for the payment of the legacy as he would have had if Mrs. Bursons had received nothing. The note by complainant to defendant was not given and received in payment. The mortgage was not discharged, and complainant was not entitled to a discharge until he himself had paid the legacy. Complainant having failed to pay the note, the defendant had the legal right to return the note, and resort to his rights under the mortgage. Since the note was not received in payment, its only effect was to extend the time of payment. Complainant can relieve his land from the lien of the mortgage by paying the $400, with interest from November 12, 1888, the time when defendant paid it for him.
The decree should be affirmed, with costs.
Hooker, C. J., took no part in the decision.